7. Protection of the Communities' financial interests - Fight against fraud - Annual report 2007 (
- Before the vote
rapporteur. - (HU) I will not need to take up two minutes. Ladies and gentlemen, I would like to draw your attention to two very important facts regarding the report. These reports have been compiled for years, but the Council has not even once yet included these reports on its agenda. I think that it would be very important for the Council to make Member States aware of the content of this report. This would help, to a large extent, to also make the Council's and other institutions' discharge procedure work successfully. This is why I am suggesting that the postponement of the Council's autumn discharge procedure should only be accepted, provided that the Council also puts this report on its agenda. This would be extremely important to ensure that the Council also accepts those regulations which are pending and would guarantee transparency in the spending of European funds. I would like to express my sincere thanks to those who helped draft this report, including the shadow rapporteur and those who submitted the proposed amendments. We adopted this report by consensus in the Committee.